OFFICE OF THE AlT’ORNEY GENERAL   OF TEXAS
                       AUSTIN




                                                                  -.


                                               0-4@654 that
                                              a Ilnnotated
                                              ntrlat prior to
                                              ie enrollment
                                              dAmsuch trans-
                                               ~4daoliiafla
                                                          en-
                                               ther,held that




        mu pot dab to $nou whether the #l&e -islln@rlll apply
r0r ImaxMfera made uladerseation 2 of Artlole VIIl ton the pre-
sent lQ4%4S eohool year. Spealfloally,pour question ir u
sollowll
       So
Honorable Ofan Ft.Vus Zandt, page 82




     %mll        the ralEsmll0    or 00Mtruotlonk~
            pllaablm for the ourront yur umler tLw
            provi8ioneOS deation 0. ArtlaleVIII at
            tky Aot abare   altedt’

        8aetion a of APtlole VIII pravideru rollart

        RSOO. a.     Porthe bahaOlJaar~ tbermrter,

     .by8 rarjorltyof th8:quallfledvotea of tha
      dlatrlot and mlbjeat~to.qe approTalof ttu
     .cwnintyMlparinte~,      and tha state sup06
      taqdant, a dl8tr9,ot
                         whlah may ba unableto Bob-
      kinrutirfroteryiahoolaq         trumrerit8en-
      tlra oaholutio anro*ent     for one par to an




 -
     oxaept thou going to aa lntarert and alnkhg
     lhmdmhallbaareaitiedto fiherweivhg8ahaa~
     by the Tex Oolleator 00 oolleatod,md the w
     fupup qwta 8hul be ,buad on tha aablnad m
             . Ii th e   rooo*vSng             t30tl 3t-h ud
                                      ea 001 I.0
     8ahoo1, the aaho3.utho~  aenmu r0l.U both aittomi
     aolarodaIullbaoomb%ned,theperaqltaqpaw
     tioment    hall ba pnid dipeat to W rmaaivlq
     mhool, ~loaaltazas        of the rendiqaoixtma~
     dirtriot exaopt thorregoing to tbe idara8t aa
     4akUgiund~llbearadltedtothoraeei~
     who01 by the Tu.Gslleator u aglleated,and a
     lndlng oontmatlng dietriottill be eli.&blofor
     l    louahS81    Aid a8 10 naoeaury to supplane&
     the State Ava"f labZc and Loaal MointexuncoPan&,
        on    the   aaholaatloe         Srom tha   80        ‘ggyty
        t.andlnge aaho&lu tha raaaiviw
        ootdr tkg~qq4rova& oost ot ~instruation
                                              perlaaho-
        &t&O in the                     protidad that
         ma a l
              hp p r o Ya *o
                          d a t               no t wo o ed & even
                                                                Do lla r a
         tiBii*cet1t8    ($Tr60)*rnonthrorUihaahool
         8hden*r or Pive Dollar8 ~#S.OO) per inonth for
         8l8nmhry dadents~n (lhpheah added).

             a. that part of $ieotUn8, beginningwith the under-
   8tiso!xsenb~8-Md~~,to                  the and of cheparagraph,
 ;$a rrM and net Snal.ude+~ia    Sa4ation1. Potawill x+ioo t&t
   -+OdbhOIl   i8 pPad%fOl' th0 '048Ubi&@tiOXZ Of tih8 08~d'l?O~l8.
  :sae :appinfan zIo* 0-4s84.  $hua* the transfer Is made more aom-
   plete than.1 trane~aerunder Seotlon 1 for tha aohool year
   lQ4lU.      A tr8n8ier tmder S8ation 8 more oloaely r8aamblaa
--.~‘goonsoliCetZonof ~tiatto dl8trlota Xor a one-year period.

              lmlbr .Al?tw.af&$0* at 8eq ., Varnonls                   Annotatad       air11
  Statuta8,     botreen I[arah lot +nd Apr$l  aoholaatiaaenaus
                                             I.& ‘a
  &all bo t&on of all ahiltbssn83~0M     raridenta of-&he dla-
  triotutd.rhoTill.be OVW~oadundOr18        ~Wbofk@          onthe
  firot day of the rollwing Saptamber. iWn a transrer ia made
  under 8OOt~OII 2, &On the OOruull r&l8 Of th.0two df8tdOt8
  ahall be ocmbined.

         Srotion I8,Artdale  V of the ourrent Rural Aid B&U.
  prov2daa, in pa-t, tha folloringa

            lsea. %   In no im3tanaa8 may kid be granted
         for pupil8 trazuportodwho a ttend a grade in
         another aahool rlhiahgrade ie taiughtin au&
         pupil18 home diatrlot.n _

               In   line   Tlth   our    opinfoa   Ho.   O-ABSS   it    I.0   our   opinion
  that whan a tran8fer ia made und6r Seation 2 of Astiale VIII,
  the reaaivirq discriot beoomaa the hame district of those
  pupils on the oansua rolls OS!the aending district Insofar aa
Honorable 03~1 R. Vurwmbb,       m     #4




th~pa~lae~t~ttmnrrp~t~ridlr               oonaerned: Ouranm~
to your qwatlon ia, thdore,          a na68tive onbe

      Zhlr. oonolu6ian~inaowa            affeot~erightti
power ta bran&or under tar,genaral 3:T. anduould inmaq
tit%&. w     8Uoh   -BP.       Su Artiola 8696, Vernon~ah
t&Od aiti 8trtU688.      It wo uld lff8o to nly th a g r a nt* 0f
                  c id. In o th e r wo r d6 8h o r ea tranater ia m
tmr up a r tr tfa n
a nd th e a a a uua
                  rolls 00&l+Md undo0 88OtiOn 2 of btiola          m,
tmaporhtlon      tid may not be granted for a pupil on such
rolla dw attonda    a gQadi in a rohool dirtriot othar tbn  tbr
FOOOiYing di8ttiOt WidOl'th0 -fOZ?          6@'O~Zlt ii SOOh m
is t#ght %n the raaairing ti8triOt.         S8ation 8, Artlal~y,
Ii.B* 884, dote 47th Lagir.iL St




                                                                        --